Cite as 2013 Ark. App. 644

                 ARKANSAS COURT OF APPEALS
                                        DIVISION I
                                       No.CV-13-54

KENNETH BRIAN MARTIN                              Opinion Delivered   November 6, 2013

                               APPELLANT          APPEAL FROM THE BOONE
                                                  COUNTY CIRCUIT COURT
V.                                                [NO. JV-10-100]

                                                  HONORABLE GARY ISBELL, JUDGE
ARKANSAS DEPARTMENT OF
HUMAN SERVICES AND MINOR
CHILD

                                APPELLEES         AFFIRMED; MOTION GRANTED



                           PHILLIP T. WHITEAKER, Judge


       Kenneth Brian Martin appeals from an October 17, 2012 Boone County Circuit

Court order terminating his parental rights to his daughter, N.M, born November 24, 2008.1

His attorney has filed a no-merit brief and a motion to withdraw as counsel, contending that

there are no meritorious issues that could arguably support an appeal. We agree.

       In compliance with Linker-Flores v. Arkansas Department of Human Services, 359 Ark.
131, 194 S.W.3d 739 (2004), and Rule 6-9(i) (2012) of the Rules of the Arkansas Supreme

Court and Court of Appeals, Martin’s counsel ordered the entire record and examined it for

adverse rulings. Counsel listed the only adverse ruling in this case—the trial court’s decision


       1
        The trial court also terminated the parental rights of N.M.’s mother, Leah Dossey
Martin. She did not appear at the termination hearing and has not appealed the termination
of her parental rights.
                                Cite as 2013 Ark. App. 644

to terminate Martin’s parental rights—and has adequately discussed why there is no arguable

merit to an appeal. Martin was provided a copy of his counsel’s brief and motion, and he

was informed of his right to file pro se points. He did not do so. Neither the Arkansas

Department of Human Services nor the attorney ad litem filed a responsive brief.

       After carefully examining the record and the no-merit brief, we hold that Martin’s

counsel has complied with the requirements for no-merit parental-termination appeals and

that the appeal is wholly without merit. Accordingly, by memorandum opinion we affirm

the termination of Martin’s parental rights to N.M. In re Memorandum Opinions, 16 Ark. App.
301, 700 S.W.2d 63 (1985); Ark. Sup. Ct. R. 5-2(e) (2012). We also grant counsel’s motion

to withdraw from representation of Martin.

       Affirmed; motion granted.

       HARRISON and GRUBER , JJ., agree.

       Leah Lanford, Arkansas Public Defender Commission, for appellant.

       No response.




                                             2